Citation Nr: 1315238	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-21 844 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to August 22, 2012, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and B.H.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to August 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO) which granted service connection for PTSD with depressive disorder and assigned an initial 50 percent rating, effective January 12, 2009. 

In October 2011, the Board, in pertinent part, remanded the issue on appeal for further development of the evidence, including obtaining updated VA treatment notes and affording the Veteran a VA psychiatric examination.  The remand directives were accomplished satisfactorily, and the claim was adjudicated in a December 2012 supplemental statement of the case.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The December 2012 supplemental statement of the case, the RO granted a 70 percent evaluation for PTSD with depressive disorder effective August 22, 2012, the date of the VA examination.  Although the RO granted a higher 70 percent disability rating for PTSD with depressive disorder effective August 22, 2012, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a September 2011 videoconference hearing; the hearing transcript has been associated with the claims file.

Further, the United States Court of Appeals for Veterans Claims (Court) held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In October 2011, the Board indicated that a TDIU had been raised on the record and remanded the matter to the RO.  In a December 2012 rating decision, the RO granted a TDIU rating effective August 22, 2012.  The Veteran has not expressed disagreement with any aspect of that determination and the TDIU issue is no longer before the Board.


FINDINGS OF FACT

1.  For the initial rating period prior to August 22, 2012, the Veteran's PTSD with depressive disorder has more nearly been approximated by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: depression, hyperarousal, re-experiencing of traumatic events, avoidant behaviors, sleep impairment, intermittent suicidal ideations, anxiety, intrusive memories, flashbacks, unresponsiveness, severe panic attacks, and avoidance of military reminders, and difficulty in adapting to stressful circumstances.  

2.  For the initial rating period after August 22, 2012, the Veteran's PTSD with depressive disorder has not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased 70 percent rating, but no higher, for PTSD with depressive disorder have been met for the initial rating period prior to August 22, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  For the initial rating period after August 22, 2012, the criteria for a 100 percent disability rating for PTSD with depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a February 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The February 2009 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim on appeal arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held, and VA's General Counsel  has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's service treatment and personnel records, VA treatment records, private medical records, and a transcript of the September 2011 hearing before the undersigned Veterans Law Judge have been associated with the claims file.  Further, the Board notes that the Veteran was afforded two VA psychiatric examinations in February 2009 and August 2012 to address the severity of his PTSD with depressive disorder.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's PTSD on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran is contesting the disability evaluation that was assigned following the grant of service connection for his disability.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, at 126-27.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board will discuss in more detail below, the Board has considered the symptoms related to PTSD with depressive disorder and has determined that a 70 percent rating, but no more, is warranted for the entire initial rating appeal period.  Accordingly, the Board finds that a staged rating is not warranted in this case.  

As discussed above, the Veteran is in receipt of a 50 percent disability rating for PTSD with depressive disorder prior to August 22, 2012 under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

The Veteran is also in receipt of a 70 percent disability rating for PTSD with depressive disorder after August 22, 2012.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  
Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

PTSD Rating Analysis 

The Veteran asserts that his PTSD with depressive disorder is worse than the current evaluation contemplates and contends a higher rating in excess of 50 percent is warranted.  See Veteran's statement dated April 2009.  Although the RO granted a 70 percent disability rating for PTSD with depressive disorder effective August 22, 2012, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B., 6 Vet. App. 35.

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a higher evaluation of 70 percent, but no higher, have been more nearly approximated for the rating period prior to August 22, 2012.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD with depressive disorder has more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation, impaired impulse control with violence, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.  The Board further finds that an evaluation in excess of 70 percent for PTSD with depressive disorder is not warranted for any period on appeal.  

The Veteran was afforded a psychiatric VA examination in February 2009.  The VA examiner interviewed the Veteran and reviewed the claims file.  During the evaluation, the Veteran reported symptoms of depression, hyperarousal, re-experiencing of traumatic events, and avoidant behaviors.  He also reported significant sleep impairment, anxiety, intrusive memories, and flashbacks.  The Veteran stated that he sometimes has dissociative symptoms, such as staring off into the distance or being unresponsive.  The Veteran reported having had severe panic attacks, high anxiety levels, avoidance of crowded spaces, and avoidance of military reminders.  The Veteran stated that he had not spoken about his Vietnam experiences to anyone other than therapy counselors.  The Veteran also stated that he had been depressed off and on for many years.  He reported having been suicidal and had thought about it in recent months.  The Veteran stated that he isolates himself and his energy and interest levels are low.  

Upon mental status examination, the February 2009 VA examiner noted that the Veteran was polite and cooperative.  The Veteran's mood was described as "quite depressed" and his affect was noted as "very restrictive," with some occasional breakthrough tearfulness.  The VA examiner reported that the Veteran's memory and concentration levels tested well in the St. Louis University School of Medicine Mental status examination where the Veteran scored 28 out of 30; however, the VA examiner noted that some questions needed to be repeated due to poor concentration by the Veteran.  

In summary, the February 2009 VA examiner stated that the Veteran had "significant severe" symptoms of chronic PTSD, secondary to his combat experiences.  The Veteran was noted as having symptoms consistent with a depressive disorder, likely secondary to PTSD and a long history of alcohol abuse, which had been in chronic remission for many years.  The VA examiner stated that there had been worsening of the Veteran's condition over the years and that there had been no remissions during the past year.  The VA examiner stated that there was evidence of inappropriate behavior with some dissociative episodes, which caused the Veteran difficulty with social interaction.  The Veteran's thought process and communication were noted as impaired by difficulties primarily with concentration.  Social functioning was also noted as impaired due to the Veteran's avoidance behaviors and high levels of anxiety and frequency of flashbacks which cause significant dissociation.  As for the Veteran's occupational impairment, the VA examiner opined that the Veteran was employable only in a limited setting in which he had little or no contact with the public and loose supervision.  The February 2009 VA examiner diagnosed the Veteran with Axis I PTSD with depressive disorder and assigned a GAF score of 52, indicative of moderate PTSD symptoms or moderate difficulty in social, occupational, or school functioning.  

The evidence of record also includes VA mental health treatment notes for the Veteran's PTSD with depressive disorder.  In a March 2010 VA mental health outpatient note, the Veteran described symptoms of intrusive memories, feelings of betrayal, guilt, hopelessness, an inability to deal with stress, and sleep impairment.  Upon mental status examination, the VA psychiatrist found the Veteran's mood dysphoric, affect was non-liable, mood was congruent, and thought process was logical.  The Veteran did not report suicidal or homicidal ideations.  The VA psychiatrist diagnosed the Veteran with Axis I PTSD with depression and assigned a GAF score of 50, which reflects serious symptoms or any serious impairment in social, occupational or school functioning.  

In a May 2010 VA mental health outpatient note, the Veteran again described feelings of intrusive memories, feelings of betrayal, guilt, hopelessness, the inability to deal with stress, and sleep disturbance.  Moreover, the Veteran reported struggling with decreased energy, motivation, and drive.  The Veteran described feeling more irritable and easily frustrated.  The VA psychiatrist noted that the Veteran had "lost a bit of momentum" since the last visit.  The VA examiner noted that his mood was dysphoric as to his future.  The May 2010 VA examiner assigned a GAF score of 50, indicative of serious symptoms or any serious impairment in social, occupational or school functioning. 

Additional VA mental health outpatient notes dated prior to August 22, 2012, also reflect serious PTSD symptoms or serious impairment in social, occupational or school functioning.  See VA treatment notes dated June 2011 (GAF score of 50) and VA treatment note dated August 2011 (GAF score of 50).

Pursuant to the Board's remand, the Veteran was afforded a second VA psychiatric examination in August 2012.  The VA examiner interviewed the Veteran, reviewed the claims file, and conducted a mental status examination.  During the evaluation, the Veteran reported that, despite helpful intervention, he continued to have ongoing feelings of depression with neurovegetative symptoms with intermittent suicidal thinking.  The Veteran reported some hypomanic symptoms.  The Veteran described having difficulty being around people, being easily stressed, and becoming irritable.  The Veteran also reported symptoms of intrusive memories, difficulty sustaining intimate relationships, and stated that he had 11 different jobs since the early to mid-1990s until currently.  The Veteran reported being last employed in 2009 when he was a part-time bus driver.  

The August 2012 VA examiner stated that the Veteran's PTSD and depressive disorder require continuous medication.  Further, the VA examiner opined that the Veteran's PTSD symptoms result in deficiencies in most of the following areas: work, family relations, and mood.  The VA examiner assigned a GAF score of 53, which was noted as being the assessment of the Veteran's global functioning for the last three to six months.  The VA examiner reasoned that while the Veteran had good cognitive functioning and was able to do activities of daily living, he was easily stressed.  The VA examiner stated that the Veteran had shown significant deterioration in his functioning over the past 10 to 15 years with regard to being able to sustain work activity due to isolation and irritability on the job.  The Veteran had not been employed since 2009, and the VA examiner opined that the Veteran's stability was fragile and tenuous.  The VA examiner further stated that, in her opinion, the Veteran did not retain residual emotional and behavioral capacities to conduct simple work tasks in a loosely supervised environment in a substantial gainful manner due to symptoms of depression, anxiety, and sleep disturbance.    

Based upon review of the evidence, the Board finds that prior to August 22, 2012 (the date of the last VA examination), the Veteran experienced moderate to severe PTSD symptoms or moderate to severe difficulty in social, occupational, or school functioning.  Specifically, the Veteran experienced disturbances of motivation and mood, panic attacks, thought process and communication impairment, and difficulty in establishing and maintaining effective work and social relationships.  As noted by the February 2009 VA examiner, the Veteran's PTSD symptoms demonstrate occupational and social impairment with reduced reliability and productivity, which are contemplated by a 50 percent PTSD rating.  However, while the examiner assigned a 50 GAF score, the examiner also concluded that the Veteran had significant severe symptoms of PTSD.  It was indicated that he had both social and occupational impairment due to highly level of anxiety, dissociation symptoms and avoidance behaviors which would more nearly approximately the criteria for a 70 percent rating.

During the August 2012 VA examination, however, the VA examiner found the Veteran's PTSD symptoms resulted in deficiencies in work, family relations, and mood, as contemplated by a 70 percent PTSD disability rating.  Notably, the August 2012 VA examiner stated that her assessment of the Veteran's global functioning was for the last three to six months.  Also, the lay and medical evidence of record demonstrates that the Veteran has experienced symptoms similar to those contemplated by a 70 percent disability rating, including: intermittent suicidal ideation, near-continuous depression requiring continuous medication, and high levels of anxiety.  See February 2009 VA examination and August 2012 VA examination.

Moreover, in the September 2011 hearing testimony, the Veteran described experiencing spatial disorientation.  See hearing transcript at pg. 9 (Veteran testified that he found himself standing in the supermarket not knowing why he was there, and reported driving and suddenly realizing not knowing where he was).  The Veteran has also been shown to have difficulty in adapting to stressful circumstances (including work or a worklike setting) and difficulty in establishing and maintaining effective relationships throughout the entire appeal period.  See February 2009 VA examination, September 2011 hearing transcript, and August 2012 VA examination report.

Moreover, the Veteran's GAF scores have ranged from 50 to 53, which are indicative of both moderate and severe PTSD symptoms.  See DSM-IV at 46-47.

For these reasons, the Board finds that the lay and medical evidence demonstrates that the Veteran's PTSD symptoms more nearly approximate a 70 percent PTSD disability evaluation.  The Board finds that a 70 percent disability rating is warranted for the initial rating period prior to August 22, 2012.  See 38 C.F.R. § 4.3.

The Board next finds that a higher evaluation in excess of 70 percent for PTSD with depressive disorder is not warranted for any rating period on appeal.  The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Mauerhan at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD with depressive disorder picture is already adequately contemplated by the 70 percent rating (prior to August 22, 2012 granted herein).  The Veteran does suffer from sleep impairment, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood, and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 30 percent PTSD disability rating.  The Veteran's reported panic attacks are adequately contemplated under the 50 percent PTSD rating criteria.  The Veteran's intermittent suicidal ideations and near-continuous depression and anxiety are properly contemplated under the 70 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Moreover, the Board notes that the Veteran's GAF scores have been 50, 52, and 53.  The majority of the scores are in the moderate range for assessing PTSD symptoms, only one score (50) demonstrates serious symptoms.  The lay and medical evidence of record, including the assigned GAF scores do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  While the February 2009 VA examination report noted that the Veteran had been suicidal, there were no plans to hurt himself and the Veteran reported he would call someone in his group therapy to help if he got significantly suicidal.  At the time of the August 2012 VA examination, he denied current active suicidal ideation or actual attempts, although he reported he almost did it twice.  Accordingly, the Board finds that a 100 percent disability evaluation is not warranted for any rating period on appeal.  

For these reasons, the Board finds that an initial rating of 70 percent, but no higher, for PTSD with depressive disorder prior to August 22, 2012 is warranted.  The Board further finds that a rating in excess of 70 percent for PTSD with depressive disorder is not warranted for the entire initial rating period.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD with depressive disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD with depressive disorder is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested depression, hyperarousal, re-experiencing of traumatic events, avoidant behaviors, sleep impairment, intermittent suicidal ideations, anxiety, intrusive memories, flashbacks, unresponsiveness, severe panic attacks, and avoidance of military reminders, and difficulty in adapting to stressful circumstances.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 

met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 70 percent, but no higher, for PTSD with depressive disorder prior to August 22, 2012 is granted.

An initial rating in excess of 70 percent for PTSD with depressive disorder after August 22, 2012 is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


